UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 11-1382


KADIJATU BAKARR,

                  Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.


               On Petition for Review of an Order of the
                      Board of Immigration Appeals


Submitted:   August 18, 2011                  Decided:   August 22, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kadijatu Bakarr, Petitioner Pro Se.  Judith Roberta O’Sullivan,
Trial Attorney, William Charles Peachey, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kadijatu Bakarr, a native and citizen of Sierra Leone,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)     dismissing      her   appeal     from   the   immigration

judge’s denial of her motion to reopen immigration proceedings.

We have reviewed the record and the Board’s order and conclude

that the Board did not abuse its discretion in upholding the

denial    of    Bakarr’s      motion.         See   8    C.F.R.    §§ 1003.2(a),

1003.23(b)(1) (2011).          Accordingly, we deny the petition for

review for the reasons stated by the Board.                 See In re: Bakarr

(B.I.A. Mar. 21, 2011).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before   the   court     and   argument    would     not   aid   the

decisional process.

                                                                  PETITION DENIED




                                         2